Exhibit 10.1



#6184110

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT



 

This Amendment No. 1 to Seventh Amended and Restated Credit Agreement (this
“Amendment”), dated as of June 22, 2020 (the “Effective Date”), is entered into
among CORE LABORATORIES N.V., a Netherlands limited liability company, (the
“Parent”), CORE LABORATORIES (U.S.) INTERESTS HOLDINGS, INC., a Texas
corporation (the “US Borrower” and, together with the Parent, the “Borrowers”
and, each a “Borrower”), Subsidiaries of the Parent party hereto as Guarantors,
the lenders party to the Credit Agreement described below, and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”),
Swing Line Lender and L/C Issuer.

 

INTRODUCTION

Reference is made to the Seventh Amended and Restated Credit Agreement dated as
of June 19, 2018 (as amended, restated, or otherwise modified from time to time,
the “Credit Agreement”), among the Borrowers, the lenders from time to time
party thereto (collectively, the “Lenders” and individually, a “Lender”), and
the Administrative Agent.

WHEREAS, the Borrowers have requested, and the Lenders and the Administrative
Agent have agreed, on the terms and conditions set forth herein, to make certain
amendments to the Credit Agreement, including decreasing the Aggregate
Commitments from $300,000,000 to $225,000,000.

NOW THEREFORE, in connection with the foregoing and for other good and valuable
consideration, the Borrowers, the Lenders, and the Administrative Agent hereby
agree as follows:

Section 1.Definitions; References.  Unless otherwise defined in this Amendment,
each term used in this Amendment that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement.

Section 2.Commitment Reduction.  The Aggregate Commitments are hereby
permanently reduced from $300,000,000 to $225,000,000.  In accordance with
Section 2.06 of the Credit Agreement, such reduction shall be applied to the
Commitment of each Lender according to its Applicable Percentage, and effective
as of the Effective Date the Commitment of each Lender is decreased to the
respective Commitment set forth opposite its name on Schedule 2.01 attached
hereto.  The parties to this Amendment hereby waive all notices required, if
any, in connection with such partial, ratable reduction of the Aggregate
Commitments pursuant to this Section 2.  

Section 3.Amendments of Credit Agreement.

(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms thereto in appropriate alphabetical order:

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Amendment No. 1 Effective Date” means June 22, 2020.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered

 

--------------------------------------------------------------------------------

 

bank” as that term is defined in, and interpreted in accordance with, 12 C.F.R.
§ 47.3(b); or (iii) a “covered FSI” as that term is defined in, and interpreted
in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Leverage Ratio” has the meaning specified in Section 7.13(b).

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 10.25.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Supported QFC” has the meaning specified in Section 10.25.

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.25.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

(b)Section 1.01 of the Credit Agreement is hereby amended by restating the
following defined terms therein as follows:

“Aggregate Commitments” means the Commitments of all the Lenders.  As of the
Amendment No. 1 Effective Date, the Aggregate Commitments are $225,000,000.

“Arranger” means BofA Securities, Inc. (formerly known as Merrill Lynch, Pierce,
Fenner & Smith Incorporated) (or any of its designated Affiliates), in its
capacity as sole lead arranger and sole bookrunner.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United

-2-

--------------------------------------------------------------------------------

 

Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

(c)The defined term “Applicable Rate” in Section 1.01 of the Credit Agreement is
hereby amended by restating the pricing grid therein to read as follows:

Applicable Rate

Pricing Level

Consolidated Net Indebtedness/ Consolidated EBITDA

Commitment Fee

Eurocurrency Rate +

Letters of Credit

Base Rate +

1

≥ 2.75x

50.0 bps

287.5 bps

187.5 bps

2

< 2.75x but ≥ 2.50x

45.0 bps

250.0 bps

150.0 bps

3

< 2.50x but ≥ 2.00x

45.0 bps

225.0 bps

125.0 bps

4

< 2.00x but ≥ 1.50x

37.5 bps

187.5 bps

87.5 bps

5

< 1.50x but ≥ 1.00x

37.5 bps

162.5 bps

62.5 bps

6

< 1.00x

35.0 bps

150.0 bps

50.0 bps

 

(d)The defined term “Base Rate” in Section 1.01 of the Credit Agreement is
hereby amended by restating the proviso to read as follows:

provided that if the Base Rate shall be less than 0.50%, such rate shall be
deemed 0.50% for purposes of this Agreement.

(e)The defined term “Eurocurrency Rate” in Section 1.01 of the Credit Agreement
is hereby amended by restating the proviso at the end thereof to read as
follows:  

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined

-3-

--------------------------------------------------------------------------------

 

by the Administrative Agent and (ii) if the Eurocurrency Rate shall be less than
0.50%, such rate shall be deemed 0.50% for purposes of this Agreement.

(f)The defined term “Subsidiary Guarantors” in Section 1.01 of the Credit
Agreement is hereby amended by deleting “Core Laboratories (Gibraltar) Limited,
a private company limited by shares incorporated under Laws of Gibraltar
(together with its  successors and assigns)” therefrom.

(g)Article I of the Credit Agreement is hereby amended by adding the following
new Section 1.10 and Section 1.11, in each case as follows:

1.10Interest Rates.  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any rate that
is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

1.11Divisions.  For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

(h)Section 2.15(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(a)Request for Increase.  Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Parent may
from time to time, request an increase in the Aggregate Commitments to an amount
not exceeding $275,000,000 (the “Facility Increase”), cumulative for all such
increases.  At the time of sending such notice, the Parent (in consultation with
the Administrative Agent) shall specify the time period within which each Lender
is requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders).

(i)Section 3.07 of the Credit Agreement is hereby amended by restating the last
paragraph thereof to read as follows:

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
0.50% for purposes of this Agreement.

(j)Section 5.24 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

5.24Affected Financial Institutions.  No Loan party is an Affected Financial
Institution.

-4-

--------------------------------------------------------------------------------

 

(k)Section 7.01(b) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

(b)Liens securing Indebtedness permitted pursuant to Section 7.03 of up to
$5,000,000 in the aggregate at any one time outstanding;

(l)Section 7.03(n) of the Credit Agreement is hereby amended by replacing
“$300,000,000” therein with “$250,000,000”.  

(m)Section 7.05 of the Credit Agreement is hereby amended by restating
clause (c), clause (h) and clause (j) thereof, in each case in appropriate order
as follows:

(c)Restricted Disbursements in the form of the repurchase of the Parent’s
outstanding shares of common stock and cash paid by either Borrower to the
holders of such Borrower’s Equity Interests, in an aggregate amount not to
exceed (x) $6,000,000 in the period commencing on the Amendment No. 1 Effective
Date through and including December 31, 2020, and (y) $10,000,000 in any fiscal
year thereafter, so long as (i) no Event of Default shall have occurred and be
continuing at the time or would result therefrom, (ii) the Borrowers are in
compliance with Section 7.13 as of the end of the fiscal quarter most recently
ended and on a pro forma basis after giving effect to such Restricted
Disbursement and any incurrence of Indebtedness in connection therewith, and
(iii) Consolidated Liquidity (as measured on a pro forma basis after giving
effect to such Restricted Disbursement and any incurrence of Indebtedness in
connection therewith) exceeds $40,000,000; provided that in each case, any such
repurchase is made pursuant to the valid authorization of the Parent’s
shareholders and a copy of each such authorization or resolution shall be
delivered to the Administrative Agent in accordance with Section 6.02(d) (each
such repurchase, an “Eligible Share Repurchase”);  

(h)Acquisitions by the Parent and its Subsidiaries so long as the Leverage Ratio
is less than or equal to 2.50 to 1.00 as of the end of the fiscal quarter most
recently ended and on a pro forma basis after giving effect to each such
Acquisition and any incurrence of Indebtedness in connection therewith, if the
aggregate amount of all consideration for all Acquisitions for the twelve-month
period ending with (and including) the month in which such Acquisition is made
(the “Applicable Period”) does not exceed (x) if the Leverage Ratio is less than
or equal to 2.00 to 1.00 on a pro forma basis after giving effect to such
Acquisition and any incurrence of Indebtedness in connection therewith, the
Consolidated EBITDA for the four fiscal-quarter period most recently ended and
(y) if the Leverage Ratio is greater than 2.00 to 1.00 but less than or equal to
2.50 to 1.00 on a pro forma basis after giving effect to such Acquisition and
any incurrence of Indebtedness in connection therewith, $25,000,000, in each
case so long as (i) Consolidated Liquidity (as measured on a pro forma basis
after giving effect to such any such Acquisition and any incurrence of
Indebtedness in connection therewith) exceeds $40,000,000, (ii) no Event of
Default shall have occurred and be continuing at the time of any such
Acquisition or would result therefrom, (iii) each such Acquisition is of an
entity engaged in substantially the same line of business as the Borrowers and
their respective Subsidiaries, and (iv) after giving pro forma effect to such
Acquisition and any incurrence of Indebtedness in connection therewith, the
Borrowers and the other Loan Parties are in compliance with each of the other
covenants set forth in this Agreement, including without limitation, those set
forth in Section 7.03 and 7.13; provided that in determining compliance with the
foregoing, (A) if the Leverage Ratio or pro forma Leverage Ratio changes during
any Applicable Period, Acquisition consideration paid with respect to

-5-

--------------------------------------------------------------------------------

 

Acquisitions consummated pursuant to clause (x) above shall be included in
calculating availability provided for in clause (y) above, and vice versa, for
the remainder of such Applicable Period and (B) determinations shall be made on
an incurrence basis, so that if an Acquisition is permitted when consummated, it
will not cease to be permitted upon a subsequent change of the Leverage Ratio or
pro forma Leverage Ratio;

(j)without limitation of Section 7.05(c), additional Restricted Disbursements in
the form of the repurchase of the Parent’s outstanding shares of common stock
and cash paid by either Borrower to the holders of such Borrower’s Equity
Interests, so long as (i) no Event of Default shall have occurred and be
continuing at the time or would result therefrom, (ii) the Borrowers are in
compliance with Section 7.13 as of the end of the fiscal quarter most recently
ended and on a pro forma basis after giving effect to such Restricted
Disbursement and any incurrence of Indebtedness in connection therewith,
(iii) Consolidated Liquidity (as measured on a pro forma basis after giving
effect to such Restricted Disbursement and any incurrence of Indebtedness in
connection therewith) exceeds $40,000,000, and (iv) as of the end of the fiscal
quarter most recently ended and on a pro forma basis after giving effect to such
Restricted Disbursement pursuant to this clause (j) and any incurrence of
Indebtedness in connection therewith, the Leverage Ratio is less than 1.75 to
1.00; provided that in each case, any such repurchase is an Eligible Share
Repurchase;  

(n)Section 7.10 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

7.10Use of Proceeds.  Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to (i)
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose in
violation of Regulation U of the FRB or (ii) redeem, repay, refinance or replace
any portion of the Private Placement Notes unless Consolidated Liquidity (as
measured on a pro forma basis after giving effect to such refinancing or
replacement) is greater than or equal to $25,000,000.

(o)Section 7.13(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(b)Leverage Ratio.  The Parent will not permit the ratio, determined as of the
end of each of its fiscal quarters, for the then most-recently ended four fiscal
quarters of (i) Consolidated Net Indebtedness to (ii) Consolidated EBITDA (the
“Leverage Ratio”), to be greater than the ratio set forth below opposite such
period:

Fiscal Quarter Ending

Maximum Leverage Ratio

June 30, 2020 through and including June 30, 2021

3.00 to 1.00

September 30, 2021

2.75 to 1.00

December 31, 2021 and each fiscal quarter thereafter

2.50 to 1.00

 

provided that solely for the purposes of calculating Consolidated EBITDA for
this Section 7.13(b) (including any calculation of the Leverage Ratio provided
for in this Agreement), Consolidated EBITDA shall be measured on a pro forma
basis reasonably acceptable to the Administrative Agent.

-6-

--------------------------------------------------------------------------------

 

(p)Section 9.11 of the Credit Agreement is hereby amended by (i) deleting clause
(c) thereof in its entirety and (ii) restating clause (b) thereof to read as
follows:

(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

(q)Section 10.17 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

10.17Electronic Execution.  This Agreement and any document, amendment,
approval, consent, information, notice, certificate, request, statement,
disclosure or authorization related to this Agreement (each a “Communication”),
including Communications required to be in writing, may be in the form of an
Electronic Record and may be executed using Electronic Signatures.  Each of the
Loan Parties agrees that any Electronic Signature on or associated with any
Communication shall be valid and binding on each of the Loan Parties to the same
extent as a manual, original signature, and that any Communication entered into
by Electronic Signature, will constitute the legal, valid and binding obligation
of each of the Loan Parties enforceable against such in accordance with the
terms thereof to the same extent as if a manually executed original signature
was delivered.   Any Communication may be executed in as many counterparts as
necessary or convenient, including both paper and electronic counterparts, but
all such counterparts are one and the same Communication. For the avoidance of
doubt, the authorization under this paragraph may include, without limitation,
use or acceptance by the Administrative Agent, the L/C Issuer, and each of the
Lenders of a manually signed paper Communication which has been converted into
electronic form (such as scanned into PDF format), or an electronically signed
Communication converted into another format, for transmission, delivery and/or
retention. The Administrative Agent, the L/C Issuer, and each of the Lenders
may, at its option, create one or more copies of any Communication in the form
of an imaged Electronic Record (“Electronic Copy”), which shall be deemed
created in the ordinary course of the such Person’s business, and destroy the
original paper document.  All Communications in the form of an Electronic
Record, including an Electronic Copy, shall be considered an original for all
purposes, and shall have the same legal effect, validity and enforceability as a
paper record.  Notwithstanding anything contained herein to the contrary,
neither the Administrative Agent, the L/C Issuer nor any Lender is under any
obligation to accept an Electronic Signature in any form or in any format unless
expressly agreed to by the Administrative Agent, the L/C Issuer or such Lender
pursuant to procedures approved by it; provided, without limiting the foregoing,
(a) to the extent the Administrative Agent, the L/C Issuer or any Issuer has
agreed to accept such Electronic Signature, the Administrative Agent, the L/C
Issuer and each of the Lenders shall be entitled to rely on any such Electronic
Signature purportedly given by or on behalf of any

-7-

--------------------------------------------------------------------------------

 

Loan Party without further verification and (b) upon the request of the
Administrative Agent, the L/C Issuer, or any Lender, any Electronic Signature
shall be promptly followed by such manually executed counterpart. For purposes
hereof, “Electronic Record” and “Electronic Signature” shall have the meanings
assigned to them, respectively, by 15 USC §7006, as it may be amended from time
to time.

(r)Section 10.21 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

10.21Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

(s)Article X of the Credit Agreement is hereby amended by adding the following
new Section 10.25:

10.25Acknowledgement Regarding Any Supported QFCs.  To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): in the event

-8-

--------------------------------------------------------------------------------

 

a Covered Entity that is party to a Supported QFC (each, a “Covered Party”)
becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer of such Supported QFC and the benefit of such QFC Credit Support (and
any interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

(t)Schedule 2.01 of the Credit Agreement is hereby amended by deleting it and
replacing it in its entirety with Schedule 2.01 attached hereto.

Section 4.Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
agent or any other Lender or L/C Issuer and based on the financial statements
referred to in Section 6.01 of the Credit Agreement and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Amendment and to agree to the various matters set
forth herein, including any decrease of its Commitment.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other agent or any other Lender or L/C Issuer and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents.

Section 5.Representations and Warranties.  Each Borrower represents and warrants
that (a) the execution, delivery, and performance of this Amendment by each Loan
Party are within the corporate or equivalent power and authority of such Loan
Party and have been duly authorized by all necessary corporate or other
organizational action; (b) this Amendment, and the Credit Agreement as amended
hereby, constitute legal, valid, and binding obligations of each Loan Party,
enforceable against each Loan Party in accordance with their terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws of general applicability affecting
the enforcement of creditors’ rights and the application of general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or law); (c) the representations and warranties of the
Borrowers and each other Loan Party contained in each Loan Document are true and
correct in all material respects as of the date of this Amendment, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date; and (d) no Default or Event of Default exists under the
Loan Documents.

Section 6.Effect on Credit Documents. Except as amended herein, the Credit
Agreement and all other Loan Documents remain in full force and effect as
originally executed.  Nothing herein shall act as a waiver of any of the
Administrative Agent’s or any Lender’s rights under the Loan Documents as
amended, including the waiver of any default or event of default, however
denominated.  Each Borrower acknowledges and agrees that this Amendment shall in
no manner impair or affect the validity or

-9-

--------------------------------------------------------------------------------

 

enforceability of the Credit Agreement.  This Amendment is a Loan Document for
the purposes of the provisions of the other Loan Documents.  Without limiting
the foregoing, any breach of representations, warranties, and covenants under
this Amendment may be a default or event of default under the other Loan
Documents.

Section 7.Effectiveness.  This Amendment shall become effective, the Commitments
shall be decreased, and the Credit Agreement shall be amended as provided for
herein, upon the satisfaction on or prior to the Effective Date of the following
conditions:

(a)the Administrative Agent (or its counsel) shall have received (i)
counterparts hereof duly executed and delivered by a duly authorized officer of
each Borrower, each Guarantor, and by the Lenders whose consent is required to
effect the amendments contemplated hereby;

(b)the Administrative Agent (or its counsel) shall have received each of the
following items, each in form and substance reasonably acceptable to the
Administrative Agent and, where applicable, duly executed and delivered by a
duly authorized officer of each applicable Loan Party:

(i)a certificate of each Loan Party dated as of the Effective Date signed by a
Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to this Amendment
and related documents, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (B) certifying and
attaching a true and complete copy of the governing documents of such Loan
Party, together with all amendments or modifications thereto, as in effect on
the Effective Date (or a certification that there have been no amendments or
modifications to such governing documents of such Loan party since the date
previously certified pursuant to the Credit Agreement), (C) certifying and
attaching the certificate of formation or other formation documents of such Loan
Party, together with all amendments or modifications thereto, as in effect on
the Effective Date (or a certification that there have been no amendments to
such certificate of formation or other formation documents of such Loan Party
since the date previously certified pursuant to the Credit Agreement), and (D)
in the case of the Parent, certifying that, after giving effect to this
Amendment, (1) the representations and warranties contained in Article V of the
Credit Agreement and the other Loan Documents are true and correct on and as of
the Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of such
certification, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01 of the Credit Agreement, and (2) no Default exists; and

(ii)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each of the Borrowers and the other Loan Parties is
validly existing and to the extent applicable, in good standing and qualified to
engage in business in each material jurisdiction where the conduct of its
business requires such qualification.

(c)The Administrative Agent shall have received, for the account of each Lender
that has delivered an executed counterpart of this Amendment to the
Administrative Agent (or its counsel) by 5:00 p.m. (Central time) on June
19, 2020, a fee payable to such Lender as set forth in the discussion materials
posted to the Lenders on June 11, 2020; and

(d)The Parent shall have paid all fees, charges, and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) incurred in

-10-

--------------------------------------------------------------------------------

 

connection with the negotiation, preparation, execution and delivery of this
Amendment and related documents to the extent then invoiced.

Section 8.Reaffirmation of Guaranty.  By its signature hereto, each Guarantor
represents and warrants that such Guarantor has no defense to the enforcement of
the Guaranty to which it is a party, and that according to its terms such
Guaranty will continue in full force and effect to guaranty the Borrowers’
obligations under the Credit Agreement and the other amounts described in such
Guaranty following the execution of this Amendment.

Section 9.Reaffirmation of Intercompany Subordination Agreement.  By its
signature hereto, each Borrower and each Guarantor represents and warrants that
it has no defense to the enforcement of the Subordination Agreement made by the
Borrowers and the Guarantors for the benefit of the Administrative Agent, and
that according to its terms the Subordination Agreement will continue in full
force and effect to subordinate all intercompany indebtedness among the Loan
Parties to the Obligations following execution of this Amendment.

Section 10.Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, the LAW OF THE STATE OF TEXAS.

Section 11.Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns; provided, however, that (a) neither Borrower may assign
or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender; and (b) the rights of sale,
assignment and transfer of the Lenders are subject to Section 10.06 of the
Credit Agreement.  

Section 12.Miscellaneous.  The miscellaneous provisions set forth in Article X
of the Credit Agreement apply to this Amendment.  This Amendment may be signed
in any number of counterparts, each of which shall be an original, and may be
executed and delivered electronically and by telecopier.

Section 13.ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[signature page follows]

 

-11-

--------------------------------------------------------------------------------

 

EXECUTED as of the first date above written.

CORE LABORATORIES N.V.,

a Netherlands limited liability company

 

By:  Core Laboratories International B.V., its sole Managing Director

By: /s/ Jacobus Schouten

Name: Jacobus Schouten

Title:   Managing Director

 

Core Laboratories (U.S.) Interests Holdings, Inc.,

a Texas corporation

By: /s/ Kevin Daniels

Name: Kevin Daniels

Title:   Chief Accounting Officer and Treasurer

 

CORE LABORATORIES SALES N.V.,

a Curaçao company, by its managing director, Curaçao Corporation Company N.V.

By: /s/ S.J. Vis / R.M.P. Mendez

Name: S.J. Vis / R.M.P. Mendez

Title:   Attorney in Fact

 

CORE LABORATORIES CANADA LTD., an Alberta, Canada corporation

By: /s/ Lawrence Bruno

Name: Lawrence Bruno

Title:   President

 




Signature Page to Amendment No. 1 to 7th A&R Credit Agreement – Core Labs

--------------------------------------------------------------------------------

 

SAYBOLT LP, a Delaware limited partnership

 

By:  Core Laboratories LLC, its General Partner

 

 

By: /s/ Christopher Hill

Name: Christopher Hill

Title:   Chief Financial Officer

 

OWEN OIL TOOLS LP, a Delaware limited partnership

By:  Core Laboratories LLC, its General Partner

By: /s/ Christopher Hill

Name: Christopher Hill

Title:   Chief Financial Officer

 

CORE LABORATORIES (IRELAND) LIMITED, a private limited liability company
incorporated under the laws of Ireland

By: /s/ Stephen O’Donnell

Name: Stephen O’Donnell

Title:   Director

 




Signature Page to Amendment No. 1 to 7th A&R Credit Agreement – Core Labs

--------------------------------------------------------------------------------

 

CORE LABORATORIES LUXEMBOURG S.À, a public limited liability company
incorporated under the laws of Luxembourg

By: /s/ Paul Brogan

Name: Paul Brogan

Title:   Director

 

CORE LABORATORIES SALES B.V.,, a Netherlands private limited liability company

By: /s/ Jacobus Schouten

Name: Jacobus Schouten

Title:   Managing Director B

 

CORE LABORATORIES LP, a Delaware limited partnership

By:  Core Laboratories LLC, its General Partner

By: /s/ Christopher Hill

Name: Christopher Hill

Title:   Chief Financial Officer

 




Signature Page to Amendment No. 1 to 7th A&R Credit Agreement – Core Labs

--------------------------------------------------------------------------------

 

EXECUTED AND DELIVERED AS A DEED BY:

CORE LABORATORIES (U.K.) LIMITED, a company organized under the laws of England
and Wales

ACTING BY:

By: /s/ George Bruce

Name: George Bruce

Title:   Director

 

Address: Howe Moss Drive Kirkhill Industrial Estate Dyce, Scotland, Aberdeen
AB21 OGL United Kingdom

 

Telephone:+44 1224 421000

Fax:     +44 1224 421003

 

AND:

 

By: /s/ Jacqueline Watson

Name: Jacqueline Watson

Title:   Director

 

Address: Howe Moss Drive Kirkhill Industrial Estate Dyce, Scotland, Aberdeen
AB21 OGL United Kingdom

 

Telephone:+44 1224 421000

Fax:     +44 1224 421003

 

IN THE PRESENCE OF:

 

By: /s/ Erhan Fatih Oguz

Name:Erhan Fatih Oguz

Address:7 Binghill Drive

Milltimber

AB13 0JE

Aberdeen

Occupation:Senior Project Engineer

 




Signature Page to Amendment No. 1 to 7th A&R Credit Agreement – Core Labs

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Administrative Agent

By: /s/ Kyle D Harding

Name: Kyle D Harding

Title:   Vice President




Signature Page to Amendment No. 1 to 7th A&R Credit Agreement – Core Labs

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

By: /s/ Tyler Ellis

Name: Tyler Ellis

Title:   Director

 

Signature Page to Amendment No. 1 to 7th A&R Credit Agreement – Core Labs

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A., as a Lender

By: /s/ Shannon Cunningham

Name: Shannon Cunningham

Title:   Director

 

 

 

Signature Page to Amendment No. 1 to 7th A&R Credit Agreement – Core Labs

--------------------------------------------------------------------------------

 

ABN AMRO CAPITAL USA LLC, as a Lender

By: /s/ Amit Wynalda

Name: Amit Wynalda

Title:   Executive Director

 

By: /s/ Jamie Matos

Name: Jamie Matos

Title:   Director

 

Signature Page to Amendment No. 1 to 7th A&R Credit Agreement – Core Labs

--------------------------------------------------------------------------------

 

REGIONS BANK, as a Lender

By: /s/ David Valentine

Name: David Valentine

Title:   Managing Director

 

Signature Page to Amendment No. 1 to 7th A&R Credit Agreement – Core Labs

--------------------------------------------------------------------------------

 

COMERICA BANK, as a Lender

By: /s/ Bryan Turner

Name: Bryan Turner

Title:  Relationship Manager – Senior Vice President




Signature Page to Amendment No. 1 to 7th A&R Credit Agreement – Core Labs

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

By: /s/ Nupur Kumar

Name: Nupur Kumar

Title:   Authorized Signatory

By: /s/ Christopher Zybrick

Name: Christopher Zybrick

Title:   Authorized Signatory

 

 

 

Signature Page to Amendment No. 1 to 7th A&R Credit Agreement – Core Labs

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

COMMITMENTS
AND APPLICABLE PERCENTAGES

Lender

Commitment

Applicable Percentage

Bank of America, N.A.

$60,000,000.00

26.666666667%

Wells Fargo Bank, N.A.

$45,000,000.00

20.000000000%

ABN AMRO Capital USA LLC

$37,500,000.00

16.666666667%

Regions Bank

$30,000,000.00

13.333333333%

Comerica Bank

$26,250,000.00

11.666666667%

Credit Suisse AG, Cayman Islands Branch

$26,250,000.00

11.666666667%

Total

$225,000,000.00

100.000000000%

 

 

 

Schedule 2.01 to Amendment No. 1 to 7th A&R Credit Agreement – Core Labs